UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8527 DIALYSIS CORPORATION OF AMERICA (Exact name of registrant as specified in its charter) Florida 59-1757642 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) 1302 Concourse Drive, Suite 204, Linthicum, Maryland (Address of principal executive offices) (Zip Code) (410) 694-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically any posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Common Stock Outstanding Common Stock, $.01 par value: 9,610,373 shares as of May 10, 2010. DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES INDEX PART IFINANCIAL INFORMATION The Consolidated Financial Statements (Unaudited) for the three months ended March 31, 2010 and March 31, 2009, include the accounts of the Registrant and its subsidiaries. Item 1. Financial Statements 1 1) Consolidated Statements of Income for the three months ended March 31, 2010 and March 31, 2009 (Unaudited). 1 2) Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009. 2 3) Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and March 31, 2009 (Unaudited). 3 4) Notes to Consolidated Financial Statements as of March 31, 2010 (Unaudited). 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART IIOTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 6. Exhibits 26 i PART IFINANCIAL INFORMATION Item 1.Financial Statements DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) (dollars in thousands, except share and per share amounts) Three Months Ended March 31, Operating revenues: Sales: Medical services revenue $ $ Product sales Total sales revenues Operating costs and expenses: Cost of sales revenues: Cost of medical services Cost of product sales Total cost of sales revenues Selling, general and administrative expenses: Corporate Facility Total Stock compensation expense 43 85 Depreciation and amortization Provision for doubtful accounts Operating income Other income (expense), net 26 ) Income before income taxes Income tax provision 52 Net income Less: net income attributable to noncontrolling interests Net (loss) income attributable to the company $ ) $ (Loss) earnings per share: Basic $ ) $ Diluted $ ) $ Weighted average shares outstanding: Basic Diluted See notes to consolidated financial statements. DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share and per share amounts) March 31, December 31, 2009(A) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $2,378 at March 31, 2010; $3,046 at December 31, 2009 Inventories, less allowance for obsolescence of $15 at March 31, 2010 and December 31, 2009 Deferred income tax asset Prepaid expenses and other current assets Total current assets Property and equipment: Land Buildings and improvements Machinery and equipment Leasehold improvements Less accumulated depreciation and amortization Goodwill Other assets Total other assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Income taxes payable 43 25 Current portion of long-term debt 73 76 Total current liabilities Long-term debt, less current portion Deferred income tax liability Total liabilities Commitments and Contingencies Equity: Common stock, $.01 par value, authorized 20,000,000 shares: 9,610,373 shares issued, and outstanding at March 31, 2010 9,600,385 shares issued and outstanding at December 31, 2009 96 96 Additional paid-in capital Retained earnings Total company stockholders’ equity Noncontrolling interests Total equity $ $ (A) Reference is made to the company’s Annual Report on Form 10-K and amended Annual Report on Form 10-K/A for the year ended December 31, 2009 filed with the Securities and Exchange Commission in March, 2010 and April, 2010, respectively. See notes to consolidated financial statements. 2 DIALYSIS CORPORATION OF AMERICA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (dollars in thousands) Three Months Ended
